Citation Nr: 1402881	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent disabling for cervical spine degenerative disc disease (cervical spine disability).

3.  Entitlement to an evaluation in excess of 10 percent disabling for lumbar spine degenerative disc disease (lumbar spine disability).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In July 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The issue of entitlement to service connection for coronary artery disease and ischemic heart disease has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board s docket pursuant to 38 C.F.R. § 20 900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Virtual VA and VBMS paperless claims processing systems were utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  Because the current appeal was processed as part of the Virtual VA and VBMS systems, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's left ear hearing loss is currently assigned a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86 (2013).  His cervical spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a (2013).  His lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks higher ratings.  He also seeks entitlement to service connection for sleep apnea.  See Claims, March 2008.

In July 2013, the Board remanded the Veteran's claims so that, among other things, copies of the Veteran's post-service treatment records from the Eglin AFB (Tricare) dated since February 2008 could be associated with the claims file.  The Board also directed that copies of any more recent VA treatment records be obtained.  The Board acknowledges that the AMC subsequently associated with the claims file copies of the Veteran's VA treatment records dated from 2008 to 2013, which include records from the Eglin CBOC, which VA clinic is apparently located on the Eglin AFB.  There is, however, a separate medical facility on Eglin AFB where the Veteran has received treatment since February 2008 that is not a VA facility.  The Veteran testified at the April 2013 Board hearing that the two facilities are both on Eglin AFB, but separate.  See Transcript at 6-7.  Therefore, the Board finds that a remand is necessary to obtain any outstanding treatment records from the Elgin AFB (Tricare) dated since February 2008 and associate them with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Board directed in its July 2013 remand that the Veteran be provided with VA examinations relating to his rating claims for his left ear hearing loss, cervical spine, and lumbar spine because he testified at the Board hearing that these disabilities had worsened since the last VA examinations.  Pursuant to the Board's remand directives, the Veteran was provided with new VA examinations in August 2013.

With regard to the Veteran's cervical and lumbar spine disabilities, an October 2013 addendum VA medical opinion was also obtained from the same examiner who provided the August 2013 VA examination because the August 2013 VA examination did not address whether the Veteran's cervical and lumbar spine disabilities were manifested by ankylosis as requested by the Board's remand (and to address certain reported radicular symptoms relating to his cervical spine).  The VA examiner addressed in his October 2013 medical opinion whether the Veteran had ankylosis of the cervical spine, but did not, however, address whether the Veteran had ankylosis of the lumbar spine.  Therefore, a remand is also necessary so that another VA medical opinion may be obtained from the same examiner to address whether the Veteran's lumbar spine is manifested by ankylosis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's claim for service connection for sleep apnea, the Board acknowledged in its July 2013 remand four May 2008 statements that the Veteran submitted in support of his claim from his ex-wife, a buddy, his daughter (a nurse), and a friend of 33 years.  The Board directed that the Veteran be provided with a new VA examination that addressed the significance of the statements, particularly the statement from his buddy A.G. in which he reported that the Veteran experienced sleep disturbances in service, as well as his ex-wife's statement that the Veteran was a "heavy snorer" during their entire marriage from 1958 (prior to service) to 1978, and his daughter's statement (a nurse) that her father experienced periods of apnea since she was a child (i.e., since service).  

Pursuant to the Board's remand directive, the Veteran was provided with a new VA examination in August 2013 relating to his claim for sleep apnea.  The examiner noted in his report, however, that he was unable to review the lay statements and service treatment records.  In that regard, the Board notes that since the last July 2013 remand, as noted in the introduction above, the Veteran's claims file has been processed electronically (in VBMS), and copies of all of these records are located in the VBMS records of the Veteran.  Therefore, another remand is necessary so that the VA examiner who performed the August 2013 VA examination may review these four May 2008 statements from the Veteran's ex-wife, daughter (a nurse), buddy, and friend of 33 years, as well as the service treatment records, and clarify whether the Veteran's sleep apnea was caused or aggravated by his active service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding Tricare treatment records pertaining to the Veteran from Eglin Air Force Base dating from February 2008 (not from the Eglin CBOC, which is a VA facility).

2. Ask the same VA examiner who performed the August 2013 VA examination relating to the Veteran's lumbar spine disability (and who provided the October 2013 VA medical opinion relating to his cervical spine) to review the entire claims file, and to clarify whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable.

3. Ask the same VA examiner who performed the August 2013 VA examination relating to the Veteran's claimed sleep apnea disability to review the entire claims file, particularly the service treatment records and the four May 2008 lay statements submitted by the Veteran (as certain symptomatology is capable of lay observation), including from his daughter a nurse, outlined in this Board remand and to clarify as follows:

a) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that sleep apnea pre-existed active service.  Please provide a complete explanation for the opinion.

b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing sleep apnea WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  [Note: a temporary flare-up of symptoms during service does not constitute a permanent increase in severity.]  Please provide a complete explanation for the opinion.  

c) If a response above is negative, is it "at least as likely as not" (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to his active service.  Please provide a complete explanation for the opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



